                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION-DETROIT


In Re:

Wendy Marie-Marble Szyska,                                                       Chapter 13
                                                                                 Case No.: 19-52458
         Debtor.                                                                 Judge: Mark A. Randon
                                                      /


                                        ORDER CONFIRMING PLAN


         The Debtor's Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the
plan was held after due notice to parties in interest. Objections, if any, have been resolved. The Court hereby finds
that each of the requirements for confirmation of a Chapter 13 plan pursuant to 11 U.S.C. §1325(a) are met.


        Therefore, IT IS HEREBY ORDERED that the Debtor's Chapter 13 plan, as last modified, if at all, is
confirmed.

        IT IS FURTHER ORDERED that the claim of attorney for the Debtor, for the allowance of compensation
and reimbursement of expenses is allowed in the total amount of $3,500.00 in fees and $0.00 in expenses, Debtor’s
counsel having received $0.00 and that the portion of such claim which has not already been paid, to-wit:
$3,500.00 shall be paid by the Trustee as an administrative expense of this case.


        IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all property of the
Debtor and this estate as required by law and contract.


        All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 U.S.C.
§502(a), and the Trustee is therefore ORDERED to make distributions on these claims pursuant to the terms of the
Chapter 13 plan, as well as all fees due the Clerk pursuant to statute.


         IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]


X        That the Debtor(s) shall provide a complete copy of their annual federal income tax returns during
case pendency on or before June 1 of the filing tax year or if unfiled, provide a copy of the extension to the
Trustee.

X        The debtor’s plan payment is increased to $1022.35 per month effective 4/1/2020.




    19-52458-mar        Doc 31       Filed 04/14/20         Entered 04/14/20 07:16:19             Page 1 of 2
X      Creditor’s rights to object to the amended plan are preserved until 4/23/2020.


Approved:                           Objections Withdrawn:                  Approved:

/s/ Margaret Conti Schmidt          /s/ Cheryl D. Cook                     /s/ Richard H. Clark
Krispen S. Carroll (P49817)         Potestivo & Associates, P.C.           Richard H. Clark (P69849)
Margaret Conti Schmidt (P42945)     By: Cheryl D. Cook (P52128)            Attorney for Debtor
Maria Gotsis (P67107)               Attorney for Rushmore Loan             30833 Northwestern Hwy, Suite 224
Chapter 13 Standing Trustee         Management Services                    Farmington Hills, MI 48334
719 Griswold St., Ste 1100          251 Diversion Street                   (248) 626-3723
Detroit, MI 48226                   Rochester, MI 48307                    richclark@clarkclarklaw.com
(313) 962-5035                      Phone: 248-853-4400
notice@det13ksc.com                 ccook@potestivolaw.com



Signed on April 14, 2020




    19-52458-mar      Doc 31      Filed 04/14/20        Entered 04/14/20 07:16:19           Page 2 of 2
